DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement filed December 11, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the cited references were not attached or lacked English translations. It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).

Specification
The disclosure is objected to because the first paragraph does not provide the most current status for the related applications. That is, the parent applications are referenced as U.S. applications even though they have issued as patents. The paragraph should be amended to include the appropriate patent numbers.
Furthermore, the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 31 and 44 recite the limitation "the user" in lines 10 and 7 (respectively).  There is insufficient antecedent basis for this limitation in the claim.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith, U.S. 2015/0141992 (hereinafter Smith).
Regarding claims 31 and 44, Smith discloses (note figs. 2A-4 and 6A-8C; paragraphs 119-120) a surgical tool comprising: a handle having a first and second tip (‘160’ and ‘260’); wherein the surgical tool has a forceps (fig. 2A), probe (fig. 3), and scissor (fig. 4) configuration; wherein the surgical tool comprises a slide mechanism (302/312) that enables the user to transition between the forceps configuration, the probe configuration, and the scissors configuration, wherein one extreme of translation of the mechanism corresponds to the scissor configuration, the other extreme of translation of the mechanism corresponds to the forceps configuration, and the translation of the mechanism between the extremes of translation corresponds to the probe configuration, wherein the mechanism converts translational motion to rotational motion of the first tip and the second tip (note paragraphs 119-120).  It should be noted that the corresponding procedural limitations would be met through the routine use of this device.
Regarding claims 32 and 46, Smith discloses (see above) a surgical tool wherein the mechanism is configured to rotate the first tip and the second tip relative to the first handle and the second handle, respectively (note paragraph 113).  It should be noted that the corresponding procedural limitations would be met through the routine use of this device.
Regarding claims 33 and 47, Smith discloses (see above) a surgical tool wherein the mechanism is configured to rotate the first tip and the second tip ninety degrees (note paragraph 119).  It should be noted that the corresponding procedural limitations would be met through the routine use of this device.
Regarding claim 34, Smith discloses (see above) a surgical tool further comprising one or more ‘weight reduction apertures’ (136/236).
Regarding claim 35, Smith discloses (see above) a surgical tool wherein the first handle and the second handle comprises a bayonet configuration (note paragraphs 37 and 62).
Regarding claim 36, Smith discloses (see above) a surgical tool wherein a ‘latch’ (formed from ‘194’ and ‘294’) is configured to ‘limit’ (i.e., inhibit) the first tip and the second tip from separating in the probe configuration.
Regarding claim 37, Smith discloses (see above) a surgical tool wherein the first handle and the second handle are configured to separate to actuate the scissors in the one extreme of translation of the mechanism (note fig. 4).
Regarding claim 38, Smith discloses (see above) a surgical tool wherein the first handle and the second handle are configured to separate to actuate the forceps in the other extreme of translation of the mechanism (note fig. 2A).
Regarding claims 39 and 48, Smith discloses (see above) a surgical tool wherein at least a portion (e.g., slide mechanism – ‘302/312’) of the surgical tool is configured to translate.  It should be noted that the corresponding procedural limitations would be met through the routine use of this device.
Regarding claims 40 and 49, Smith discloses (see above) a surgical tool wherein at least a portion of the surgical tool is configured to conduct electricity (note paragraph 29).  It should be noted that the corresponding procedural limitations would be met through the routine use of this device.
Regarding claim 41, Smith discloses (see above) a surgical tool further comprising a mechanism configured to ‘duplicate’ (i.e., follow) the movement of components of one side of the surgical tool with movements of components of the opposing side of the surgical tool (note paragraph 123).
Regarding claims 42 and 50, Smith discloses (see above) a surgical tool further comprising a mechanism configured for ‘positive locking’ of the first tip and the second tip in the scissors configuration (note paragraph 135).  It should be noted that the corresponding procedural limitations would be met through the routine use of this device.
Regarding claim 43, Smith discloses (see above) a surgical tool further comprising a flexible region (128/228).
Regarding claim 45, Smith discloses (see above) a method of using a surgical tool further comprising ‘limiting’ (i.e., inhibiting) the first handle and the second handle from separating in the probe configuration based on the translational position of the mechanism (note fig. 3).  It should be noted that these procedural limitations would be met through the routine use of the above device.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794